EXHIBIT 10.26

 

AMENDED AND RESTATED 2001 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

AMENDED AND RESTATED

AMERICAN PHARMACEUTICAL PARTNERS, INC.

2001 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

(as of July 21, 2005)

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PROGRAM

 

1.01 Establishment of Program

 

The American Pharmaceutical Partners, Inc. 2001 Non-Employee Director Option
Program (the “Program”) is adopted pursuant to the American Pharmaceutical
Partners, Inc. 2001 Stock Incentive Plan (the “Plan”) and, in addition to the
terms and conditions set forth below, is subject to the provisions of the Plan.

 

1.02 Purpose of Program

 

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (each, a “Non-Employee Director”)
through a program of automatic Option grants.

 

1.03 Effective Date of the Program

 

The Program is effective as of the Registration Date.

 

ARTICLE II

DEFINITIONS

 

Capitalized terms in this Program, unless otherwise defined herein, have the
meaning given to them in the Plan.

 

ARTICLE III

OPTION TERMS

 

3.01 Date of Grant and Number of Shares

 

A Non-Qualified Stock Option to purchase seven thousand five hundred (7,500)
shares of Common Stock shall be granted (“Initial Grant”) to each Non-Employee
Director, such Initial Grant to be made (a) to the then-existing Non-Employee
Directors upon the Registration Date and (b) to other Non-Employee Directors
elected or appointed to the Board after the Registration Date upon the date each
such Non-Employee Director first becomes a Non-Employee Director. In addition,
immediately following each annual meeting of the Company’s stockholders
commencing with the annual meeting of the Company’s stockholders in 2002, each
Non-Employee Director who continues as a Non-Employee Director following such
annual meeting shall be granted a Non-Qualified Stock Option to purchase ten
thousand (10,000) shares of Common Stock (“Subsequent Grant”); provided that no
Subsequent Grant shall be made to any Non-Employee Director who has not served
as a director of the Company, as of the time of such annual meeting, for at
least six (6) months. Each such Subsequent Grant shall be made on the date of
the annual stockholders’ meeting in question.



--------------------------------------------------------------------------------

3.02 Vesting

 

Each Initial Grant under the Program shall vest and become exercisable as to
one-third (1/3) of the shares of Common Stock subject to the Option twelve (12)
months after the grant date and an additional one-third (1/3) of the shares of
Common Stock subject to the Option shall vest on each yearly anniversary of the
grant date thereafter, such that the Option will be fully exercisable three (3)
years after its date of grant. Each Subsequent Grant under the Program shall
vest and become exercisable as to all Shares subject to the Option twelve (12)
months after the grant date.

 

3.03 Exercise Price

 

The exercise price per share of Common Stock of each Initial Grant and
Subsequent Grant shall be one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

 

3.04 Corporate Transaction/Change in Control

 

(a) In the event of a Corporate Transaction, each Option which is at the time
outstanding under the Program automatically shall become fully vested and
exercisable immediately prior to the effective date of such Corporate
Transaction. Effective upon the consummation of the Corporate Transaction, all
outstanding Options under the Program shall terminate. However, all such Options
shall not terminate if the Options are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

 

(b) In the event of a Change in Control (other than a Change in Control which
also is a Corporate Transaction), each Option which is at the time outstanding
under the Program automatically shall become fully vested and exercisable,
immediately prior to the specified effective date of such Change in Control.
Each such Option shall remain so exercisable until the expiration or sooner
termination of the applicable Option term.

 

3.05 Other Terms

 

The Administrator shall determine the remaining terms and conditions of the
Options awarded under the Program.